Proceeding pursuant to CPLR article 78 to review a determination of the Appeals Board of the New York State Department of Motor Vehicles, dated January 31, 1994, which sustained the determination of an Administrative Law Judge, *701made after a hearing, finding the petitioner guilty of violating Vehicle and Traffic Law § 385, and imposing a fine.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
The Administrative Law Judge imposed the appropriate fine upon the petitioner for operating a vehicle whose weight exceeded the amount permitted by its overweight permit (see, Vehicle and Traffic Law § 385 [19] [d]). Balletta, J. P., O’Brien, Ritter, Pizzuto and Altman, JJ., concur.